Citation Nr: 1622999	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-18 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a skin condition  of the bilateral feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 2003 to December 2003; however, such was noted to an entry level separation due to fraudulent entry into military service and his discharge was uncharacterized; from February 2006 to May 2007; and from November 2009 to January 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In November 2013, the Board remanded the case for additional development and it now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In November 2013, the Board remanded the matter for additional development, to include affording the Veteran a VA examination so as to determine the nature and etiology of his claimed skin condition of the bilateral feet.  Thereafter, a January 2014 letter was sent to the Veteran advising him that his examination had been scheduled for February 2014.  However, such letter was returned as undeliverable and the Veteran failed to report to his scheduled VA examination.  

In this regard, the Board notes that the January 2014 notice letter appears to have been sent to an old or incorrect address.  In fact, in December 2012, another letter from VA was sent to the Veteran at such address and it was returned as undeliverable.  Such communication from the post office reflected a new address, which the Veteran has been using with VA since such time.

Therefore, the Board finds good cause to reschedule the Veteran's examination as it appears that the January 2014 notice letter was sent to an old or incorrect address.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination so as to determine the nature and etiology of his skin condition of the bilateral feet.  The record, to include a copy of the November 2013 remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(A)  The examiner should identify all skin conditions of the feet found to be present or that were present during the pendency of the claim.

(B)  The examiner should offer an opinion as to whether any current skin condition of the bilateral feet clearly and unmistakably pre-existed the Veteran's period of service beginning February 2006.   

(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that any current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, including as related to the April 2006 skin rash of the right arm.  
  
(C)  The examiner should offer an opinion as to whether any current skin condition of the bilateral feet clearly and unmistakably pre-existed the Veteran's period of service beginning November 2009.   

(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that any current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service. 

A complete rationale should be provided for any opinion offered.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

